Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jamil Sayfi d/b/a Farmers Truck Center,              Appeal from the 53rd District Court of
 Appellant                                            Travis County, Texas (Tr. Ct. No. D-1-GV-
                                                      08-001425). Opinion delivered by Justice
 No. 06-15-00077-CV        v.                         Moseley, Chief Justice Morriss and Justice
                                                      Burgess participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Jamil Sayfi d/b/a Farmers Truck Center, pay all costs
of this appeal.


                                                     RENDERED OCTOBER 14, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk